American Funds Insurance Series 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9447 Fax (213) 486 9455 E-mail: siik@capgroup.com Steven I. Koszalka Secretary April 28, 2011 Document Control Division of Investment Management Securities and Exchange Commission Office of Insurance Products treet, NE Washington, DC 20549 Re: American Funds Insurance Series File No. 002-86838 and No. 811-03857 Dear Sir or Madam: Attached is Form N-1A of the above-named investment company, which includes Post-Effective Amendment No. 53 to the Registration Statement under the Securities Act of 1933 and Amendment No. 53 to the Registration Statement under the Investment Company Act of 1940, as amended.The prospectuses and Statement of Additional Information have been marked to show changes from the previous filing. It is proposed that this registration statement become automatically effective on May 1, 2011 pursuant to paragraph(b) of rule 485. Sincerely, /s/ Steven I. Koszalka Steven I. Koszalka Attachment cc: Alison T. White Division of Investment Management – Office of Insurance Products
